Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information disclosure statements of 06/15/2018 and 03/06/2020 have been received and reviewed.
Claim Objections
Claim 10 is objected to due to the following informalities:
Line 1, “an actuating device” should be “the actuating device”.
Line 4, “an initial actuation” should be “the first actuation”.
Line 5, “a supported position” should be “the supported position”.
Line 8, “an actuation transmission” should be “the actuation transmission”
Reason for allowance
	Claims 1-7 and 9-12 are allowed.
Applicant’s independent claims 1, 11, and 12 recites a particular combination of elements, which is neither taught nor suggested by the prior art. Taurasi, Farooq, Browne, Ferrand, Zysk, and a thorough search in the art disclose various aspects and features of applicant’s claimed invention. However Taurasi, Farooq, Browne, Ferrand, and Zysk do not teach an actuation device for a lock for a front bonnet of a motor vehicle comprising a lock holder, a rotary latch, an actuating element connected to the rotary latch, an actuation transmission between the actuating element and the rotary latch, a means for disabling the actuating device, and a control configured to detect a speed of the motor vehicle, wherein the means for disabling is controlled based on the speed detected by the control. The prior art teaches a locking assembly with many of the same components, but fails to teach the means for disabling the actuating device, and a control configured to detect a speed of the motor vehicle, 
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675